Citation Nr: 1456452	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-13 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the right neck due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L.S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968, including service in the Republic of Vietnam from October 1966 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran appeared at hearing before the undersigned via videoconference at the RO in October 2012.  A transcript is in the claims file.  


FINDINGS OF FACT

The Veteran's squamous cell carcinoma of the right neck was not manifested during service or within one year of separation and is not attributable to an in-service disease or injury, including herbicide exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for squamous cell carcinoma of the right neck have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, VA sent letters to the Veteran in July 2010 and September 2010 that fulfilled the notice requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also satisfied its duty to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained copies of the Veteran's service and VA treatment records to assist in substantiating his claim.  The Court has held that Board personnel conducting hearings have a duty to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position." 38 Bryant v. Shinseki, 23Vet. App. 488 (2010) (interpreting C.F.R. § 3.103(c)(2)).  At the hearing, the missing elements of the claim were discussed and questions were asked in an effort to determine whether there was additional evidence that could substantiate the claim.  After the hearing, the undersigned requested an expert opinion from the Veterans Health Administration (VHA) to obtain such evidence.  

As there is no indication that any additional notice or assistance could aid in substantiating the claim, VA has met its duties under the VCAA.

Entitlement to Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For veterans who have served on active duty for 90 day or more during a period of war or after December 31, 1946, listed chronic diseases, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In this case, the Veteran was initially found to have squamous cell carcinoma of the right neck more than 40 years after being released from active duty.  Therefore, the provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 could not serve to establish service connection.

Service connection for certain listed diseases may also be established as presumptively due to herbicide exposure during service in the Republic of Vietnam from January 9, 1962, to May 7, 1975.  38 C.F.R. § 3.307(a)(6)(i).  Once it is established a claimant has been exposed to herbicides, certain listed diseases, including respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), will be presumed service-connected due to herbicide exposure during service if they manifest to a compensable degree at any time.  38 C.F.R. § 3.309(e).  

However, service connection may not be granted on a presumptive basis due to herbicide exposure for any condition for which VA's Secretary has not specifically determined that a presumption of service connection is warranted.  See, e.g., 68 Fed. Reg. 27630 (May 20, 2003); see also 38 U.S.C.A. § 1116(b), (c) (tasking the Secretary with determining which diseases are subject to presumptive service connection based on all available sound medical and scientific information).

Notwithstanding the foregoing presumptive provision, a claimant is not precluded from establishing service connection for a disease that is not listed in 38 C.F.R. § 3.309(e) in cases involving herbicide exposure with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Here, the Veteran served in the Republic of Vietnam from October 1966 to September 1967.  Therefore, herbicide exposure is presumed; however, squamous cell carcinoma of the right neck is not a condition listed in 38 C.F.R. § 3.309(e).  Hence, service connection due to herbicide exposure for the condition cannot be presumed.  

VA treatment records show that in 2009 the Veteran was seen for skin lesions.  In September 2009 he underwent excision of squamous cell carcinoma in the skin of his foot.  In April 2010, a whole body PET and CT scan showed prominence of radiotracer uptake in both tonsils on the right.  There was increased uptake in a right hilar lymph node that was suspicious for a metastatic etiology.  At an oncology consult in May 2010, he reported that he had notice a lump in the right side of his neck about five months earlier.  The impression was squamous cell carcinoma of unknown primary site-likely  head and neck-and based on imaging studies the primary site could possibly be in the right base of the tongue or tonsils..  

In letters dated in June and December 2010, P.P.K, M.D., a VA physician, wrote that the Veteran's squamous cell carcinoma was metastatic in nature, but the primary site of the carcinoma was unknown.  P.P.K, M.D., suggested the bronchus, larynx, or lungs as possible primary sites, ultimately concluding the Veteran might be eligible for service connection for an Agent Orange-related upper airway malignancy due to the possibility that carcinoma began in an area for which service connection is presumed.  

This opinion is of little probative value as it is speculative and includes no clinical data or rationale to support its conclusion.  See Nieves-Rodriguez v, Shinseki, 22 Vet. App. 295, 304 (2008) (the probative value of an opinion depends on whether it is definitive and supported by adequate rationale).  

There is no medical evidence of record which indicates the Veteran has been diagnosed with a respiratory cancer from which his squamous cell carcinoma originated.  Furthermore, the legal determination of whether a presumptive provision applies is not within purview of VA medical examiners.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding a medical opinion inadequate because "the medical examiner discussed presumptive service connection but did not . . . discuss whether it is as likely as not that exposure to herbicide agents . . . directly caused the appellant's condition"); see also Santiago v. Brown, 5 Vet. App. 288, 292 (1993) (distinguishing between situations which require legal determinations or medical determinations).

In July 2014, the Board requested an additional VHA opinion.  In a September 2014 opinion, C.D., M.D., wrote that there was less than a 35 percent chance that the Veteran's metastatic squamous cell carcinoma began in his larynx, because the majority of squamous cell carcinoma affecting the level I-III lymph nodes, as in the Veteran's case, began in the oropharynx.  C.D., M.D., added there was currently insufficient evidence to link oropharyngeal squamous cell carcinoma to herbicide exposure, as reported in Veterans and Agent Orange: Update 2012.  She further noted it was unlikely that the Veteran's carcinoma originated in the lungs or bronchus since lung cancer involving a level III lymph node would be classified as distant metastasis for which the Veteran has not received treatment.  Based on the clinical data, C.D., M.D., concluded it is not likely that the Veteran's squamous cell carcinoma is due to in-service herbicide exposure or metastatic from the bronchus, larynx, or lungs. 

While both P.P.K, M.D., and C.D., M.D., are oncologists, the opinion of C.D., M.D., is more persuasive as she provides a "reasoned medical explanation connecting" her observations and her conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  In contrast, the opinion of P.P.K, M.D., is speculative in nature and provides little to no rationale for his conclusion.  

Ultimately, the preponderance of evidence is against a finding that the Veteran's squamous cell carcinoma of the right neck is due to a disease or injury in service, including herbicide exposure.  38 C.F.R. §§ 3.303, 3.307, 3.309.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for squamous cell carcinoma of the right neck is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


